UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1582



SEMIRA MOHAMMED ADEM,

                                                          Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General for the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-248-270)


Submitted:   December 12, 2003         Decided:     December 29, 2003


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Richard
M. Evans, Assistant Director, Nancy E. Friedman, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Semira Mohammed Adem, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

      On appeal, Adem raises challenges to the Board and immigration

judge’s determinations that she failed to establish her eligibility

for   asylum.   To   obtain   reversal   of   a   determination   denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”          INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).            We have reviewed the

evidence of record and conclude that Adem fails to show that the

evidence compels a contrary result.      Accordingly, we cannot grant

the relief that Adem seeks.

      Accordingly, we deny the petition for review.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                        PETITION DENIED




                                   2